Citation Nr: 0909694	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  08-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for Graves' disease.  

2.  Entitlement to service connection for hypertension, to 
include as secondary to Graves' disease.  

3.  Entitlement to service connection for hoarseness, to 
include as secondary to Graves' disease.  

4.  Entitlement to service connection for chronic abdominal 
pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) at 
the Naval Academy Preparatory School (NAPS) from July 22, 
1998, to July 31, 1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefits sought on appeal.  
The appellant appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appellant testified before the undersigned Acting 
Veterans Law Judge at a November 2008 videoconference 
hearing.  A transcript of that proceeding has been associated 
with the claims folder.  

Subsequent to the issuance of the October 2008 supplemental 
statement of the case (SCOC), the appellant submitted 
additional evidence which was not considered by the RO.  
However, the appellant, through her representative, has 
waived RO's initial consideration of that evidence in a 
January 2009 submission.  Therefore, the Board may proceed 
with a decision in this case.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant has not been shown to have Graves' disease 
that is causally or etiologically related to her military 
service.

3.  The appellant has not been shown to have hypertension 
that is causally or etiologically related to her military 
service or to a service-connected disorder. 

4.  The appellant has not been shown to have hoarseness that 
is causally or etiologically related to her military service 
or to a service-connected disorder.

5.  The appellant's preexisting chronic abdominal pain has 
not been shown to have permanently worsened or increased in 
severity beyond its natural progression during her period of 
active duty for training. 


CONCLUSIONS OF LAW

1.  Graves' disease was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).

2.  Hypertension was not incurred in active service and is 
not proximately due to, the result of, or aggravated by a 
service-connected disability. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303, 3.310 (2008). 

3.  Hoarseness was not incurred in active service and is not 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).

4.  Chronic abdominal pain was not incurred in or aggravated 
during active duty for training. 38 U.S.C.A. §§ 101(24), 
1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  

Prior to the initial adjudication of the appellant's claims, 
a letter dated in November 2006 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the appellant of 
the information necessary to substantiate the claims and of 
the division of responsibilities in obtaining the evidence.  
The appellant was informed of the specific types of evidence 
she could submit, which would be pertinent to her claims, and 
advised to send any medical reports that she had.  She was 
also told that it was still her responsibility to support the 
claims with appropriate evidence.  The letter further 
provided the appellant with notice concerning the assignment 
of disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).  Therefore, the 
Board finds that the notice requirements have been met.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records are in 
the file.  There is no indication that the appellant has ever 
received treatment at a VA medical facility, and as such, 
there are no available VA treatment records that need to be 
obtained.  All identified and available private medical 
records have also been obtained to the extent possible.  The 
Board does acknowledge the appellant's testimony at the 
November 2008 hearing that she was treated at a hospital in 
Newport, Rhode Island, during service.  She stated that she 
had been driven to the hospital and that they had crossed 
over a bridge en route, but she could not remember the name 
of the hospital.  The Board notes that the appellant has not 
provided sufficient information to enable VA to obtain 
records of such hospital treatment.  Therefore, the Board 
finds that the claims file contains all identified and 
available evidence pertinent to the claims, as well as 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist the Veteran in obtaining all 
outstanding records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

With respect to the claims of service connection for Graves' 
disease, hoarseness and chronic abdominal pain, the Board 
concludes an examination is not needed because the only 
evidence indicating the appellant "suffered an event, injury 
or disease in service" is her own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims 
has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to section 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that § 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a appellant with a medical examination or 
to obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.

Concerning the claim for service connection for hypertension, 
the Board concludes an examination is not needed because the 
only evidence indicating the appellant currently has 
hypertension is her own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The appellant's private medical records reflect extensive 
treatment over the years for numerous conditions, and none of 
the blood pressure readings on these records are indicative 
of hypertension.  As there is no medical evidence of a 
current disability, the Board concludes that an examination 
is not necessary to the resolution of this claim.  

VA has also assisted the appellant and her representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the appellant's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


II. Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as 
cardiovascular-renal disease, may be also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen, 7 Vet. App. at 448.  
Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened. Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  History 
provided by the veteran of the preservice existence of 
conditions recorded at the time of the entrance examination 
does not, in itself, constitute a notation of a preexisting 
condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).  To rebut the presumption of sound condition 
under section 1111 of the statute for disorders not noted on 
the entrance or enlistment examination, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while a 
higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable." 
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established in the 
action. Black's Law Dictionary 1067 (5th ed. 1979).  
Therefore, where the presumption of sound condition at 
entrance to service cannot be rebutted, the fact for which 
the presumption stands--that is, that the veteran was in 
sound condition at entry to service as to the disability for 
which he seeks service connection--must be assumed as a 
matter of law.  Accordingly, service connection may not be 
granted on the basis of aggravation of a preexisting disease 
or injury in such a case.  Rather, where the government fails 
to rebut the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 
1096 (indicating that, in cases where the presumption of 
soundness cannot be rebutted, the effect is that claims for 
service connection based on aggravation are converted into 
claims for service connection based on service incurrence).

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2008).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty. 38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).  The term "active duty for 
training" includes, inter alia, attendance at the 
preparatory schools of the United States Naval Academy by an 
individual who enters the prepatory school directly from the 
Reserves, National Guard, or civilian life, unless the 
individual has a commitment to service on active duty which 
would be binding upon disenrollment from the prepatory 
school.  38 C.F.R. § 3.6(c)(5).

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual who has served 
only on active or inactive duty for training must establish a 
service-connected disability in order to achieve veteran 
status and to be entitled to compensation. See Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  Accordingly, the 
advantage of certain evidentiary presumptions provided by law 
to assist veterans in establishing service connection for a 
disability do not extend to those who claim service 
connection based on a period active or inactive duty for 
training. Id. at 470-471 (noting that the Board did not err 
in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
active duty for training and had not established any service- 
connected disabilities from that period).

Turning to the evidence of record, the Board finds that the 
appellant's service only consisted of a period of active duty 
training.  Thus, it appears that the appellant did not have 
any periods of active duty.  Based on her service on active 
duty for training only, she would not be afforded the 
evidentiary presumptions offered to assist "veterans" with 
their claims.

As noted above, the advantage of certain evidentiary 
presumptions provided by law that assist veterans in 
establishing service connection for a disability do not 
extend to those who claim service connection based on a 
period of active duty for training (ACDUTRA) or inactive duty 
for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 
470-71 (1995) (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 
Vet. App. at 469-70, for the proposition that, "if a claim 
relates to period of active duty for training, a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim" (emphasis in McManaway)); see also Biggins v. 
Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., 
concurring).  Therefore, the appellant is not entitled to a 
presumption of sound condition at entrance onto a period of 
active or inactive duty for training, or to a presumption of 
aggravation during such period where evidence shows an 
increase in severity of a preexisting disease during such a 
period, or to a presumption of service incurrence or 
aggravation for certain diseases, including hypertension, 
which manifest themselves to a degree of 10 percent or more 
disabling within a year from the date of separation from 
service.  In other words, the application of 38 C.F.R. §§ 
3.307, 3.309 (presumption of service incurrence), 3.306 
(presumption of aggravation), and 38 U.S.C.A. §§ 1111, 1131 
(presumption of soundness) is not available in this appeal.

A. Graves' disease

The appellant contends that she has Graves' disease as a 
result of active service.  For the following reasons, the 
Board concludes that service connection is not warranted.

As an initial matter, the Board notes that medical evidence 
establishes that the appellant has a current diagnosis of 
Graves' disease.  In the course of developing the claims 
presently on appeal, the RO obtained, or made reasonable 
attempts to obtain, all post-service treatment records 
identified by the appellant.  These medical records show that 
she was diagnosed with Graves' disease in January 2000 while 
she was pregnant with her son and that she has received 
treatment for thyroid-related problems over the years.  The 
appellant was treated with radiation to the thyroid in April 
2001 and underwent a thyroidectomy in July 2001.  In light of 
these findings, the Board concludes that the appellant has 
presented medical evidence of a current disability, thereby 
satisfying the first element of service connection. 

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The appellant argues that the 
earliest symptoms of her Graves' disease manifested while she 
was on ACDUTRA.  She asserts that she was treated on July 23, 
1998, while at NAPS, for complaints of heat intolerance, 
dehydration, a possible viral infection, and hoarseness.  See 
VA Form 9, January 2008.  She has also indicated that she had 
a rapid heart rate and frequent bowel movements, that she 
spent most of her days at NAPS in sick call, and that she was 
transported to a naval hospital for IVs.  See appellant's 
statement, August 2006; videoconference hearing transcript, 
November 2008.  

The Board has reviewed the service treatment records, 
including a July 23, 199, NAPS Induction Medical Screening 
form, and finds them to be negative for any complaints, 
treatment, or diagnosis of hyperthyroidism or any other 
thyroid problems in service.  Nor do they document any of the 
symptomatology that the Veteran claimed to have in the August 
2006 statement, January 2008 VA Form 9, and November 2008 
hearing.   The Board also observes that a July 27, 1998, 
letter from the Department of Defense (DOD) Medical 
Examination Review Board informed the appellant that she had 
been medically disqualified for nomination or appointment to 
the Service Academies or ROTC Scholarship Programs due to 
unexplained chronic abdominal pain, chronic back pain, and 
extensive genital condylomata - confluent.  There was no 
indication in that letter that the appellant had a thyroid 
condition in service.  As noted above, the appellant served 
on ACDUTRA at NAPS from July 22, 1998, to July 31, 1998.  
There is no evidence of any thyroid problem during her 10 
days of service.  Based on the foregoing, the preponderance 
of the evidence is against a finding that the appellant's 
hyperthyroidism had its onset in service.  

Taking into account all of the relevant evidence of record, 
the Board finds that the medical evidence of record fails to 
establish a nexus between the appellant's current disability 
and active service and, as such, service connection is not 
warranted.  The appellant was not diagnosed with Graves' 
disease until January 2000, a year and a half after 
discharge, and none of the treatment records mention anything 
about her 10 days of service.  There is no competent medical 
evidence linking the appellant's Graves' disease to service 
other than her own lay statements.  The Board notes that the 
appellant can attest to factual matters of which she has 
first-hand knowledge; for example, she is competent to report 
that she experiences certain symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
appellant as a lay person has not been shown to be capable of 
making medical conclusions, thus, her statements regarding 
the etiology of her disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the 
appellant is competent to report what comes to her through 
her senses, she does not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, she 
cannot provide a competent opinion regarding the cause of her 
current disability.  

In determining whether service connection is warranted, VA 
must determine whether the preponderance of the evidence 
supports or is against the claim.  In this case, the 
preponderance of the evidence is against the appellant's 
claim of service connection for Graves' disease, and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


B. Hypertension

The appellant contends she has hypertension as a direct 
result of active service or as secondary to her Graves' 
disease.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

The Board finds that the appellant has failed to submit any 
competent medical evidence demonstrating a current disability 
of hypertension.  At the November 2008 videoconference 
hearing, she testified that prior to being diagnosed with 
Graves' disease, she had high blood pressure, among other 
symptoms.  However, she further testified that her blood 
pressure has been normal since her thyroid surgery and that 
she has not been taking medication for her hypertension.  In 
addition, her medical treatment records are completely silent 
concerning any findings of high blood pressure.  The records 
reflect complaints, treatment, and diagnoses of numerous 
other medical conditions, but none relating to hypertension.  
Parenthetically, the Board notes that the term 
"hypertension" refers to persistently high arterial blood 
pressure.  Medical authorities have suggested various 
thresholds ranging from 140 mm. Hg systolic and from 90 mm. 
Hg diastolic. See Dorland's Illustrated Medical Dictionary 
635 (26th ed. 1985).  Similarly, for VA rating purposes, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater.  The term "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm. See 38 C.F.R. § 4.104, 
Code 7101, Note 1 (2008).  Based on the foregoing, the Board 
finds that the appellant has not been shown to have a current 
diagnosis of hypertension.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed); see 
also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  Without 
medical evidence of a current diagnosis of hypertension, the 
appellant's claim fails to meet the requirements for service 
connection on direct and secondary bases.  

As the medical evidence fails to demonstrate the existence of 
a current disability, the Board need not address the matters 
of whether there is evidence that a disease or injury was 
incurred or aggravated in service and whether there is 
medical evidence of a nexus between hypertension and service.  
See Hickson, supra.  Moreover, absent evidence of a current 
disability, there is no need to determine whether 
hypertension was caused or aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the appellant's claim of service 
connection for hypertension.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


C. Hoarseness

The appellant contends that she has hoarseness as a direct 
result of active service or as secondary to her Graves' 
disease.  See videoconference hearing transcript, November 
2008.  For the reasons set forth below, the Board concludes 
that service connection is not warranted.  

A review of the medical evidence reveals complaints and 
treatment of hoarseness on numerous occasions.  Private 
treatment records show that from 1998 to 2001 the appellant's 
hoarseness was variously diagnosed as pharyngitis, 
gastroenteritis, upper respiratory infection, 
laryngotracheitis, laryngitis, tender thyroid, and 
gastroesophageal reflux.  In June 2001, the appellant sought 
treatment for Graves' disease with complaints of hoarseness.  
Her vocal cords were examined, and she was diagnosed with 
gastroesophageal reflux.  In addition, as previously noted, 
the appellant underwent a thyroidectomy in July 2001.  
Records of this procedure indicate that a preoperative 
examination revealed normal vocal cord mobility, despite 
complaints of hoarseness.  Medical evidence further shows 
that the appellant was referred for a speech therapy 
consultation in September 2003.  It was noted that she had 
been diagnosed with hoarseness.  The Board has considered the 
aforementioned evidence and finds that, viewed in the light 
most favorable to the appellant, it demonstrates that she has 
a current disorder related to her complaints of hoarseness.  

The appellant argues that her current disorder had its onset 
in service.  As previously explained, the appellant asserts 
that she was treated on July 23, 1998, while at NAPS, with 
complaints of heat intolerances, dehydration, what may have 
been a viral infection, and hoarseness.  See VA Form 9, 
January 2008.  She has also indicated that she had a rapid 
heart rate and frequent bowel movements, that she spent most 
of her days at NAPS in sick call, and that she was 
transported to a naval hospital for IVs.  See appellant's 
statement, August 2006; videoconference hearing transcript, 
November 2008.  

Service treatment records, however, are negative for any 
complaints, treatment, or diagnosis pertaining to hoarseness 
or any other related symptoms.  At the NAPS induction medical 
screening on July 23, 1998, the appellant discussed her 
feminine health concerns and two recent surgeries with the 
examiner, but she mentioned nothing about hoarseness.  There 
are no other records showing complaints of hoarseness during 
the appellant's 10 days of ACDUTRA.  Additionally, the July 
27, 1998, letter from the DOD Medical Examination Review 
Board indicated that the appellant had been medically 
disqualified the Service Academies and ROTC Scholarship 
Programs due to unexplained chronic abdominal pain, chronic 
back pain, and extensive genital condylomata - confluent.  
However, there was no indication in that letter that the 
appellant had problems with hoarseness in service.  In this 
regard, the Board finds that the evidence fails to 
demonstrate that hoarseness had its onset in service.  

Moreover, none of the post-service medical treatment records 
are indicative of a relationship between the appellant's 
current complaints of hoarseness and ACDUTRA.  The only 
evidence linking hoarseness to service is the appellant's own 
lay statements and, as explained above, she has not been 
shown to be competent to render such an opinion.  See 
Espiritu, supra.  Given that there is no competent evidence 
to show that the appellant's current disability had its onset 
in service or that there is a nexus between this condition 
and service, the claim of service connection for hoarseness 
on a direct basis must be denied.  See Hickson, supra.

The appellant further contends that her claimed disability of 
hoarseness is related to her Graves' disease.  See 
videoconference hearing transcript, November 2008.  However, 
as discussed above, service connection is not warranted for 
Graves' disease.  In fact, the appellant is not service-
connected for any disabilities at this time.  As a result, 
service connection for hoarseness as secondary to a service-
connected disability is not warranted.  

As such, the Board concludes that service connection is not 
warranted on either a direct or secondary basis.  Although 
the appellant is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


D. Chronic abdominal pain

The appellant contends that she has chronic abdominal pain 
that was aggravated by active service.  For the following 
reasons, the Board concludes that service connection is not 
warranted.  

As a preliminary matter, the Board notes that complaints of 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Thus, in 
order to establish service connection with respect to the 
issue at hand, the medical evidence must show presence of a 
current disability underlying the appellant's chronic 
abdominal pain.  

Medical treatment records reveal that the appellant has had 
longstanding problems with abdominal and pelvic pain.  These 
records show an assessment of fairly extensive confluent 
condyloma in February 1998; a preoperative diagnosis of 
extensive confluent genital condylomata and laser 
vaporization of such in March 1998; complaints of abdominal 
pain and a laparoscopy in April 1998; complaints of right 
lower quadrant abdominal pain in May 1998; cryotherapy in 
April 1999; impressions of right lower quadrant/pelvic pain, 
adnexal tenderness and ovarian cysts in November 1999; 
complaints of pelvic pain in March 2002; complaints of 
abdominal pain and a laparoscopy in April 2002; assessments 
of ovarian cysts, menometrorrhagia and right lower 
quadrant/pelvic pain, and a laparoscopy with drainage of a 
left ovarian cyst in April 2006; an assessment of left lower 
quadrant pain in May 2006; an impression of menometrorrhagia 
in September 2006; assessments of pelvic pain, irregular 
menses and enlarged uterus in October 2007; an assessment of 
hypermenorrhea, endometrial polyp and retroverted uterus in 
November 2007; hysteroscopy with D&C and operative 
laparoscopy with adhesiolysis in December 2007; and, a total 
vaginal hysterectomy in January 2008.  

In an August 2006 statement, the appellant indicated that she 
had received a July 27, 1998, letter from the DOD Medical 
Examination Review Board disqualifying her from the Service 
Academies due to unexplained chronic abdominal pain, chronic 
back pain, and extensive genital condylomata - confluent.  
She stated that these problems were present prior to going to 
NAPS.  At the November 2008 videoconference hearing, the 
appellant also testified that she began experiencing 
abdominal pain prior to service.  In this regard, she 
acknowledged that she entered service with a preexisting 
condition.  The medical evidence of record confirms that the 
appellant's symptoms of abdominal pain existed prior to 
service.  As noted above, she was treated for condyloma and 
abdominal pain from February 1998 to May 1998 and had 
undergone surgery as part of such treatment.  

Although the appellant conceded at the November 2008 hearing 
that she did not receive medical treatment specifically for 
abdominal problems during her 10 days of ACDUTRA, she 
nonetheless argued that her preexisting condition had been 
aggravated by service.  There is no evidence to support this 
contention.  In reviewing the service treatment records, the 
Board finds no indication that the appellant's preexisting 
condition increased in severity while she was on ACDUTRA from 
July 22, 1998, to July 31, 1998.  There is no evidence of any 
complaints, treatment, or diagnosis relating to chronic 
abdominal pain.  In addition, the July 27, 1998 letter from 
the DOD Medical Examination Review Board states that the 
appellant had been medically disqualified due in part to 
unexplained chronic abdominal pain.  There is no indication 
that this preexisting condition had actually worsened during 
active duty.  Furthermore, none of the post-service treatment 
records suggest that the preexisting condition somehow 
increased in severity during ACDUTRA.  In fact, she did not 
seek treatment for chronic abdominal pain immediately 
following service.  In light of these findings, aggravation 
cannot be conceded.  See 38 C.F.R. § 3.306(b).  Accordingly, 
the Board finds that service connection for chronic abdominal 
pain is not warranted. 

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for chronic abdominal pain.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55 
.


ORDER

Service connection for Graves' disease is denied.  

Service connection for hypertension is denied.  

Service connection for hoarseness is denied.  

Service connection for chronic abdominal pain is denied.  




____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals 




 Department of Veterans Affairs


